Citation Nr: 1446568	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for pseudofolliculitis barbae.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1969, and from September 1972 to October 1974. 

These matters are on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  In May 2010, the Veteran testified before the Board at a videoconference hearing.  A transcript is of record.

In March 2011, these matters were remanded by the Board for further evidentiary development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability is shown to be manifested by no more than Level III hearing impairment, bilaterally.

2.  Although he experiences itching, bumps, and knots upon shaving his beard, the Veteran's pseudofolliculitis barbae has not been manifested by disfigurement of the head, face, or neck; has not been objectively shown to cover at least 5 percent of his entire body or at least 5 percent of exposed areas affected; has not required intermittent systematic therapy such as corticosteroids or other immunosuppressive drugs; and has not resulted in unstable or painful superficial scars or scars that cause limitation of function.

3.  In an unappealed decision dated in July 1985, service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma was denied on the basis that there was no evidence that this condition occurred in or was caused by service.

4.  Evidence received since the July 1985 rating decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, Diagnostic Codes 7899-7806, 7813 (2008).

3.  The July 1985 denial of service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a blood clot of the brain with headaches has not been received and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via letters dated in May 2007 of the criteria for establishing entitlement to an increased rating for bilateral hearing loss and a skin disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  With regard his new and material evidence claim, in an August 2007 letter, he was also informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  It also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded in these letters.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Recognition is given to the Veteran's May 2010 testimony that he received treatment for headaches and seizures from Doctors Strader and Pakarrular which are relevant to his new and material evidence claim.  In the March 2011 Remand, the Board directed that the Veteran be requested to authorize the release of records of private treatment provide by Drs. Strader and Pakarrular.  In a duty-to-assist letter dated that same month, this was done, but the Veteran failed to respond to the request.  He neither provided completed releases or the referenced private treatment records.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.
 
The Board acknowledges that the Veteran was not provided with a VA examination to address the nature and etiology of his claimed residuals of a blood clot of the brain with headaches.  However, as this claim is not reopened, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.).

As regards the increased rating claims, the Board recognizes that the last dermatology and audiological examinations are now over three (3) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the skin disorder or the hearing disability since the March and April 2011 VA examinations.  The Veteran has not argued the contrary.
The Board has also considered the Veteran's statement, made during his May 2010 hearing, that his pseudofolliculitis barbae was worse in the summer.  In Ardison v. Brown, 6 Vet. App. 405, 408 (1994); a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence, the Court remanded the case for VA to schedule that veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (frequency and duration of outbreaks and their appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and severity of skin disease exacerbations must be addressed, and a skin disorder should be considered, whenever possible, at a time when it is most disabling.

Here, the Board recognizes that the Veteran's two VA examinations were conducted in the winter.  However, the evidence of record includes evidence spanning a multi-year period including VA dermatology treatment records from various times of year.  The evidence of record is therefore adequate to properly evaluate the service-connected folliculitis barbae pursuant to the applicable rating criteria.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2010 in which presented oral argument in support of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The Veteran's Law Judge elicited testimony regarding the severity of the Veteran's bilateral hearing loss and skin disabilities, and the history and etiology of his residuals of a blood clot, to include whether he had any evidence that such disability could be related to his active service.  The Veteran's testimony triggered the Board's decision to remand the matter to obtain the above-referenced VA examinations and additional treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board's May 2010 hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA has also substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  New and Material Evidence Claim

The most recent and final denial of the Veteran's claim for service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma, was in July 1985 at which time the RO denied the claim on the basis that there was no evidence that this condition occurred in or was caused by service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).
In May 2007, the Veteran filed a formal claim, seeking to reopen this matter.  When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The evidence of record at the time of the July 1985 denial of service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma, consisted of service treatment and service personnel records, post-service VA treatment and hospital records, and a July 1969 VA examination report.  As previously stated, the RO essentially found that the evidence did not demonstrate that the Veteran's residuals of a blood clot of the brain with headaches, status post subdural hematoma were incurred in or caused by service.

Since the July 1985 rating decision, newly-received evidence includes VA treatment records, reports of VA examinations, records from the Social Security Administration, and statements and testimony in support of the Veteran's claim.  The available treatment records include treatment for and complaints of headaches.

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony/statement that are cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  There is no indication that the newly obtained evidence could, if the claim was reopened, reasonably result in substantiation of the claim.  Namely, the newly-submitted evidence does not include competent medical evidence suggesting that any current residuals of a blood clot of the brain with headaches, status post subdural hematoma had their onset in or are otherwise related to either period of the Veteran's active service.  Moreover, also of record at the time of the last prior denial was an April 1980 Board decision with respect to this issue, which specifically considered and rejected all of the Veteran's current contentions re his head injury, including the contention that his headaches from his injury in service in 1974 represented the initial manifestations of his later diagnosed subdural hematoma.  The Board therefore finds that the additional evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.


III. Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).





A.  Skin disorder

Historically, in a July 1985 decision, the RO granted the Veteran's claim for service connection for pseudofolliculitis (barber itch) and assigned a 0 percent rating from May 21, 1985 (date of claim) under Diagnostic Code 7899-7806.

In this case, there is no Diagnostic Code specific to pseudofolliculitis barbae.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under Diagnostic Codes 7899-7806.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7806 refers to dermatitis or eczema.

The Veteran's claim was received prior to October 23, 2008, and he has not requested consideration under the revised criteria; accordingly, the rating criteria in effect prior to October 23, 2008, are for application in this case.  See 38 C.F.R. § 4.118 (2013).

Under the criteria for rating skin diseases in effect prior to October 23, 2008, pseudofolliculitis barbae was considered to be a form of dermatophytosis.  Under Diagnostic Code 7813, tinea barbae of the beard area could be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Diagnostic code 7805 calls for rating on the basis of limitation of function of the affected part.

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with six or more characteristics of disfigurement will be rated as 80 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement the disability will be rated at 30 percent.  With one characteristic of disfigurement the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: skin indurated and inflexible in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; skin hypo or hyperpigmented in an area exceeding six square inches; scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch in length; or scar five or more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805. 

Under D.C. 7803, a 10 percent rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2) (2008).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804. A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R.  4.118, Diagnostic Code 7804, Note (1), (2) (2008).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under Diagnostic Code 7806. dermatitis is rated 0 percent when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Turning to the merits of the claim, the medical evidence includes a July 2007 VA skin diseases examination which indicates a diagnosis of pseudofolliculitis barbae on the face.  The course of the condition was described as intermittent with symptoms of "bumps and knots" on the skin aggravated by shaving.  The Veteran had a beard and sideburns at that time.  The examiner commented that active inflammation was in remission due to the fact that he did not shave.  No disfigurement was found and there were no palpable lesions on examination.

During the May 2010 hearing, the Veteran complained of itching that was worse during the summertime.

In a March 2011 statement, the Veteran complained that due to his skin disorder he was unable to live a normal life and was unable to obtain certain jobs.  However, he did not contend that he was unemployable due to his disability.
 
Pursuant to the Board's March 2011 Remand, on VA skin examination in March 2011, the Veteran stated that during service he broke out in bumps in the beard area and was told he had ingrown hairs that would reoccur with shaving.  After service, he started maintaining a trimmed beard.  When the Veteran tried to shave, he experienced itching and break-outs of knots and bumps.  He avoided a clean shave and stated that he was unable to obtain certain clerical jobs due to his beard.  The course of the disease was intermittent and he was not receiving any treatment.  He stated that in the past he was seen by dermatology and advised to use Lever 2000, but he was able to use whatever soap was available.  There were no systemic symptoms; local symptoms were intense itching, bumps, and knots when he shaved and trimmed his beard.

On examination, his beard was trimmed.  There were about 4-5 papules noted over the left and right side over the jawbone that were 1-2 mm in size; no pustules noted.  There was a 1 cm long indentation just below the left auricle; the Veteran stated that he had a bump in that area that was incised.  On the chin there were 2 indentations running from front backwards that were about 2 cm in size.  There was no inflammation or keloid.  He scratched constantly throughout the examination.  No disfiguring scars or lesions were noted.  The examiner diagnosed pseudofolliculitis barbae that covered less than 5 percent of exposed area involved.  The Veteran was unable to clean shave because of intense itching and papulopustular lesions.  

Records dated from October 2005 to April 2012 are void of treatment of pseudofolliculitis barbae that covered at least 5 percent of his entire body or at least 5 percent of exposed areas affected; required intermittent systematic therapy such as corticosteroids or other immunosuppressive drugs; or resulted in unstable or painful superficial scars or scars that cause limitation of function.

Based on the evidence of record, and for the reasons set forth below, the Board finds that an initial compensable rating assigned for folliculitis barbae is not warranted under any applicable diagnostic code.  The March 2011 VA examiner stated that less than 5 percent of the exposed area of the body was affected by pseudofolliculitis barbae. The Veteran does not contend otherwise.  Rather, the Veteran's main contention appears to be that he should be assigned a higher compensable disability rating based on the fact that he unable to shave his beard because doing so causes knots and bumps.  He further contends that his inability to shave bars him obtaining various jobs.  However, he does not contend and the medical evidence of record shows that his condition requires the use of systemic steroid treatment.  Presently, the evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.  As such, the preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's folliculitis barbae at any time during the pendency of the appeal under any applicable diagnostic code.


B.  Hearing loss

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, a VA audiological evaluation in October 2006 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 35, 30, 35, and 35, for an average of 25, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 35, 40, and 40, for an average of 36.25.  The speech recognition score, using the Maryland CNC Test, was 80 in both ears.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran complained of most difficulty understanding conversation in noisy environments.  However, a statement as to the functional effects caused by the Veteran's hearing disability was not provided.  

According to 38 C.F.R. § 4.85, the right ear had a designation of III and the left ear had a designation of III, based on Table VI.  The point where III and III intersect on Table VII indicates a disability rating of 0 percent.  As noted above, these results may only be considered under Table VI.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On VA audiological evaluation in June 2007 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 25, 25, 30, and 30, for an average of 27.5, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 25, 35, and 40, for an average of 32.50.  The speech recognition score, using the Maryland CNC Test, was 88 in both ears.  The examiner diagnosed mild bilateral sensorineural hearing loss.  The Veteran complained of most difficulty understanding conversation in noisy environments.  However, a statement as to the functional effects caused by the Veteran's hearing disability was not provided.  

According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of II, based on Table VI.  The point where II and II intersect on Table VII indicates a disability rating of 0 percent.  As noted above, these results may only be considered under Table VI.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

Pursuant to the Board's March 2011 Remand, VA audiological evaluation in April 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 30, 40, 45, and 50, for an average of 41.25, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 35, 40, 45, and 55, for an average of 43.75.  The speech recognition score, using the Maryland CNC Test, was 94 in the left ear and 92 in the right ear.  The examiner diagnosed mild to moderately severe bilateral sensorineural hearing loss.  Excellent and good speech scores for the left and right ear, respectively.  With regard to the functional effects of the Veteran's bilateral hearing, the examiner explained that the Veteran complained of difficulty understanding speech without his hearing aids in the presence of background noise.  He had mild to moderately severe sensorineural hearing loss with good speech understanding.  The examiner stated that he could communicate without amplification in quiet settings and with minimal trouble on the telephone.  However, he would have greater difficulty with communicating in noisy settings, even with hearing aids.  The examiner opined that based solely on his hearing loss, the Veteran was able to gain and maintain employment.

According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  As noted above, these results may only be considered under Table VI.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

The Board observes that while the March 2011 VA examination did include a statement as to the functional effects caused by the Veteran's hearing disability, the October 2006 and June 2007 VA evaluations did not.  See, Martinak, supra. However, the Board must also highlight that the Veteran has not reported to VA that there was any prejudice caused by any deficiency in the October 2006 and June 2007 VA examinations.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. decreased hearing acuity, in addition to dermatologic symptomatology with regard to his pseudofolliculitis barbae.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").


A.  Extraschedular and other Considerations

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for bilateral hearing loss disability and a skin disorder, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral hearing loss and skin disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this regard, although the Veteran has made a claim for the highest rating possible for his bilateral hearing loss and skin disorder, he has not submitted evidence of unemployability, or claimed to be unemployable.  Notably, none of the VA examiners opined that the Veteran's bilateral hearing loss and skin disorder precluded employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In light of the foregoing, the Veteran's claims for a compensable rating for bilateral hearing loss and for pseudofolliculitis barbae must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application with regard to these claims.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.













ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for pseudofolliculitis barbae is denied.

New and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a blood clot of the brain with headaches, status post subdural hematoma has not been received, and the appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


